Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

Share Transfer and INU Digital Assets Investment Agreement

 

By and Among

 

Lake Chenliu, DigiPay FinTech Limited and InUnion Chain Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: June 22, 2018

 

  

 



 

 

 

InUnion Chain Ltd. Shares Transfer and INU Digital Assets
Investment Agreement (the “Agreement”)

 

This Agreement is signed by the following parties on June 22, 2018, Xi’an:

 

Party A: Lake Chenliu

 

Passport No.:

 

Address:

 

 

Party B: DigiPay FinTech Limited

 

Executive director: Yongke Xue

 

Address: P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola,
British Virgin islands

 

 

Party C: InUnion Chain Ltd.

 

Executive director: Lake Chenliu

 

Address: P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola,
British Virgin islands

 

Each of Party A, Party B and Party C of this Agreement is referred as a “Party”
and collectively are referred as the “Parties”.

 

Party A owns 100% issued and outstanding shares of Party C and Party C is a
company incorporated in BVI and a wholly-owned subsidiary of Party A. Party C
has completed a blockchain InUnion community mutual insurance project “INU
Mutual Life Assistance Insurance Plan” and has issued 20 billion INU tokens.
Party B is a company incorporated in BVI and a wholly-owned subsidiary of Future
FinTech Group Inc. which is listed on NASDAQ with trading symbol of “FTFT”. On
the basis of equality, voluntariness and friendly consultations, Party A, Party
B and Party C reach the following agreement regarding the transfer of 10% share
of Party C held by Party A to Party B and the investment by Party B of INU
Digital Assets issued by Party C:

 



 2 

 

 

Article 1: On the basis of mutual agreement through consultation, Party A shall
transfer 10% shares (the “Shares”) of Party C that are owned by Party A to Party
B for a consideration of $15,000,000 (“the Transfer Price”).

 

Article 2: The Parties agree that the Transfer Price shall be paid in the
following method:

 

The parent company of Party B, Future FinTech Group Inc. shall issue its common
stock of shares to Party A or its designee at a price of $3 per share for a
total of 5 million restricted shares of common stock of FTFT (“FTFT shares”) as
the payment for the Transfer Price by Party B to Party A. This payment
obligation by FTFT shall take effect when the board of directors of Future
FinTech Group Inc. approves this contract and NASDAQ approves the issuance of
the FTFT shares. Party A understands that FTFT shares are not registered with
SEC and are issued pursuant to the exemption under U.S. securities regulations.
Party A may only sell and transfer such shares pursuant to an exemption or rule
144 of U.S. securities regulations. The Parties agree that 5,000,000 shares of
common stock of FTFT shall be issued to Party A within 30 days from the date of
this Agreement. If NASDAQ does not approve the issuance of the FTFT shares, the
Parties shall discuss other payment methods.

 

Article 3 After the completion of the Shares transfer, Party B shall own 10% of
issued and outstanding shares of Party C. The Shares transferred shall include
but are not limited to rights of Party B to own, use, benefit from and dispose
of such shares, as well as receiving dividends and other rights generated by
such shares and any other relevant interests, including rights to the tangible
and intangible assets of Party C corresponding to such shares, which include but
are not limited to the whole-set of software source code, technical supporting
documents, software intellectual property right certificates, on-line and
off-line business resources of “INU Mutual Life Assistance Insurance
Plan”(including the resources of digital assets, system, users, partners, agents
and marketing channels under “INU Mutual Life Assistance Insurance Plan”) .
Party B shall be entitled to and have use rights of these assets and resources
without paying extra costs.

 



 3 

 

 

Article 4 Party A and Party C agree that Party B shall be entitled to appoint a
director onto Party C’s board of directors. The appointment, removal and
replacement of such director shall be decided by Party B alone. Party A and
Party C agree to ensure that the director appointed or replaced by Party B will
be elected to the board of directors of Party C pursuant to Party C’s corporate
governance polices and procedures. Any issuance of new shares of Party C that
equals to or is in excess of 5% of the total outstanding shares of the Party C
before such issuance of shares or securities convertible into or exercisable for
the shares of Party C must be approved by the Board, which must include the
consent of director appointed by the Party B up to the fifth anniversary of the
date of this Agreement. Any new shares issued in separate transactions within
any 6 months period should be aggregated for the purposes of determining whether
the 5% threshold mentioned above has been triggered.

 

Article 5 Party A and Party C shall actively cooperate with Party B in signing
all the necessary documents for the Shares transfer and the completion of the
transaction contemplated in this Agreement as well as timely process with
relevant registration and change of registration procedures.

 

5.1 The ownership of the Shares are transferred from Party A to Party B on the
day when this Agreement is signed by Party A and Party B and the Shares are
owned by Party B from that day on. If the formality of the Shares transfer can’t
be completed due to various reasons such as of change of registration process,
it should not affect Party B’s ability to enjoy the rights and assume the
liabilities as a shareholder of the Party C as if the Shares transfer process
has been fully completed.

 

5.2 Due to the Shares transfer, certain changes shall be made to the articles of
incorporation and registration of Party C as well as other relevant matters.
Party C shall change its articles of incorporation in accordance with changes to
the shareholders and their shareholdings of Party C.

 

5.3 Party C shall be responsible to process and complete the necessary changes
of registration of Party C arising from the implementation of this Agreement.

 



 4 

 

 

5.4 Party A and Party B shall provide to Party C all the documents necessary for
the Share transfer, adding the new director appointed by Party B and
registration changes arising from this Agreement within three working days from
the date of this Agreement. Party C shall complete the Shares transfer, adding
new-director and changes of registration within 30 days after all the necessary
documents have been provided to it.

 

5.5 Parties agree that taxes and fees involved in the Share transfer shall be
borne in accordance with relevant laws, regulations and rules in the relevant
countries. If there is no such laws and regulations, taxes and fees for the
Shares transfer shall be evenly shared by the Parties.

 

Article 6 Parties agree Party A and Party C shall send copies of relevant
documents for the registration changes of Party C to Party B for its’ file after
the completion of Shares transfer process, and such copies shall be signed and
sealed by Party A and Party C to confirm these copies are identical to the
original copies.

 

Article 7 Party A hereby makes the statements, warranties and representations to
Party B regarding the Share transfer as follows:

 

7.1 Party A has full rights and capacity to transfer the Share to Party B.

 

7.2 Party A has legal ownership of the Shares, specifically Party A have
ownership as well as beneficiary and disposition rights and other rights of the
Shares.

 

7.3 The Shares held by Party A do not have defects, specifically Party A has not
set any priority rights, pledges, liens, mortgages, any other property rights or
commitments on the Shares, which could result in Party A’s failure to complete
the transfer of the Shares in this Agreement to Party B.

 

7.4 Party A has not entered into any other agreements, arrangements or
commitment on the Shares, which causes or may cause impact or restriction on its
performance of this Agreement or the exercise of the rights or benefits of the
Shares by Party B.

 

7.5 Party A, in accordance with the terms in this Agreement, shall timely
provide Party C the necessary documents for the registration change process for
the Shares transfer and provide help upon the request of Party C for the Shares
transfer.

 

7.6 Party A promises to pay the taxes and dues relating to the Shares transfer
in accordance with the terms of this Agreement.

 



 5 

 

 

7.7 Party A promises and guarantees that Party C doesn’t have any debts or
guarantee liabilities, including but not limited to loans from financial
institutions, non-financial institutions and private sectors, unperformed
guarantee liabilities and account payables, etc. After the Share transfer, if
Party B finds out that Party C has unpaid debts or other unperformed liabilities
prior to the Share transfer, Party A promises to assume these liabilities and to
pay for the debt.

 

7.8 If Party A breaches the warranties and representations above which causes
loss or damage to Party B, or cause the Share transfer failure, Party A agrees
to compensate all the losses and damages caused to Party B.

 

Article 8 Party B hereby makes statements, representations and warranties to
Party A regarding the Shares transfer as follows:

 

8.1 Party B is a limited liability company legally incorporated, validly
existing and is in good standing. It has full rights and capacity as well as the
authority to purchase and own the Shares.

 

8.2 Party B shall pay the Transfer Price in full and on time in accordance with
the relevant provisions of this Agreement.

 

8.3 Party B has obtained necessary corporate approval and authorization for the
purchase and transfer of the Shares in accordance with its internal approval
procedures and requirements.

 

Article 9 INU Digital Assets

 

The digital assets of INU Mutual Life Assistance Insurance Plan (the “INU Plan”)
issued by Party C are the INU Digital Assets owned by Party C, which include but
are not limited to, business plans and white papers, business and business
models, architecture, codes, software, applications, technology, patents,
copyrights, trade secrets, customer lists, business points, trading platforms,
digital rights, certification systems, agreements and contracts, intellectual
property, Tokens and INU communities established on NRC as well as all
commercial and technical elements relating to INU Plan or attributed to INU
Plan, and their ancillary rights (“INU Digital Assets”).

 

As of the date of this Agreement, Party C confirmed that it has issued TWENTY
BILLION (in number: 20, 000, 000, 000) Tokens of INU Digital Assets (the
“Tokens”). The Tokens distribution plan is that 15% of the Tokens (i.e.
3,000,000,000) shall be owned by the INU operational and technical team, 30%
(i.e. 6,000,000,000) shall be owned by INU FOUNDATION LIMITED, and the remaining
Tokens shall be distributed in accordance with the final white paper of the INU
Plan project published on NRC public chain.

 



 6 

 

 

Party C confirms that INU Digital Assets has completed its launch and are in
normal operation on the NRC real-name block chain prior to the date of this
Agreement.

 

Article 10 INU Digital Assets Investment and Payment Method

 

10.1 Party B and Party C agree that Party B participates the INU Digital Assets
Cornerstone Round Investment of Party C, and Party B shall totally purchase
TWENTY (i.e. 20) units of INU Digital Assets at the price of FIFTY THOUSAND
Dollars (in number: $50,000) per unit. Each unit is consist of ONE MILLION
pieces of INU Token. Therefore, the Party B subscribes and purchases TWENTY
MILLION (i.e.: 20,000,000) pieces of INU Tokens at the total price of ONE
MILLION Dollars (in number: $1,000,000).

 

10.2 The INU Digital Assets that Party B purchased above during the Cornerstone
Round Investment has a lock-up period for one year from the date of this
Agreement. After one year lock-up period, Party B can trade or sell its INU
Digital Assets on the International Digital Assets Exchange market or in other
methods.

 

10.3 The ONE MILLION Dollars (in number: $1,000,000) purchase price for the INU
Digital Assets that Party B purchased from Party C in the Cornerstone Round
Investment shall be transferred to Party C’s account or the account designated
by Party C within the 180 days of the date of this Agreement.

 

Article 11 Transfer and Delivery of INU Digital Assets

 

11.1 Party C confirms and guarantees the it has the lawful ownership of all INU
Digital Assets described in this Agreement and has the full rights to transfer
these INU Digital Assets to Party B, and there is no third party (including but
not limited to any partners or technicians of Party C) has any ownership of or
dispute over the rights to INU Digital Assets. Party C promises that the INU
Digital Assets and Party C do not involve any legal proceedings, including but
not limited to litigation or arbitration. Party C promises that there is no
mortgages, pledges, liens, third-party rights or any restriction on INU Digital
Assets. Party C confirms and warrants that it does not need any prior consent or
approval from its creditor, guarantor, mortgagor or any other third party before
it could enter into this Agreement or sell INU Digital Assets to Party B.　Party
C confirms that the INU Digital Assets have been received all the required and
necessary approvals and permits for its operation. Party C also confirms that
its development and ownership of the INU Digital Assets as well as its operation
of such assets do not violate the relevant laws and regulations of the states
that it has operations, and it has not received any inquiries, investigations or
penalties from any government agencies and regulators. Party C promises that INU
Digital Assets do not infringe any intellectual property rights of any third
party and do not use any third party’s trade secrets or confidential
information.

 



 7 

 

 

11.2 Party C confirms that INU Digital Assets include, but are not limited to,
business plans and white papers, business and business models, architecture,
codes, software, applications, technology, patents, copyrights, trade secrets,
customer lists, business points, trading platforms, digital rights,
certification systems, agreements and contracts, intellectual property, Tokes
and INU communities established on NRC as well as all commercial and technical
elements relating to INU Plan or attributed to INU Plan and their ancillary
rights. These ancillary rights are an integral part of INU Digital Assets.

 

11.3 After the signing of this Agreement, Party B and Party C shall cooperate
with each other to complete the registration process for the Party B as the
cornerstone investor of INU Digital Assets on the NRC public chain. Party B
shall be allowed to download the relevant wallets based upon its request and may
transfer TWENTY MILLION pieces of tokes (in number: 20,000,000) of the INU
Digital Assets to Party B’s wallet or any other wallets designated by the Party
B. Party C agrees to complete these registration and transfers within 3 working
days of this Agreement. Party B shall cooperate with Party C to provide the
necessary documents for such process.

 

11.4 Party B and party C shall, after signing this Agreement, issue an
announcement of the INU Digital Assets Cornerstone Round Investment on the NRC
public chain as a public notice. Party B confirms that Party C’s notification
obligation is limited to the above notice.

 

Article 12 Liabilities for Breach

 

12.1 Party C promises that INU Digital Assets shall be listed for trading on one
of the Global Digital Assets Exchanges by the end of 2018 with an initial
listing price no less than $0.16 per token or equivalent price in ETH or USDT
(the “Minimum Price”) and the daily weight average trading price for INU Digital
Assets (“Daily Weight Average Price”) shall maintain at or above the Minimum
Price for at least 90 consecutive trading days from its first listing date on
the exchange.

 



 8 

 

 

12.2 At any time if (a) the Daily Weight Average Price is less than the Minimum
Price on any trading day during the period of 90 consecutive trading days as
required in 12.1 above or (b) the Daily Weight Average Price is less than the
Minimum Price for more than 5 consecutive trading days at any time during the
first year following the initial listing of INU Digital Assets on a Global
Digital Assets Exchange (the “Consecutive Trading Day Failure”), then any one of
such periods described in (a) or (b) shall be considered as the “Period of Lower
Than Minimum Price,” and Party C shall provide compensation to Party B for its
cornerstone investment in the INU Digital Assets. Such compensation shall
promptly be paid through the transfer of additional INU Tokens (the “Additional
Tokens”) to Party B’s wallet at no cost. The number of Additional Tokens shall
equal (x) the difference between the Minimum Price and the lowest Daily Weight
Average Price during the applicable Period of Lower Than Minimum Price divided
by 0.16, then multiplied by (y) 20,000,000, i.e. Additional Tokens = (Minimum
Price – the lowest Daily Weight Average Price during the Period of Lower Than
Minimum Price)/0.16*20000000.

 

In addition to the Additional Tokens, Party A shall transfer additional shares
of Party C’s capital stock to Party B at no cost to Party B (the “Additional
Shares”). The number of Additional Shares shall equal (x) the difference between
the Minimum Price and the lowest Daily Weight Average Price during the
applicable Period of Lower Than Minimum Price divided by 0.16, then multiplied
by (y) the total outstanding and issued shares of Party C as of the date of this
Agreement, i.e. Additional Shares = (Minimum Price – the lowest Daily Weight
Average Price during the applicable Period of Lower Than Minimum Price) /0.16 *
total outstanding and issued shares of Party C as of the date of this Agreement.
Party A and Party C agree to complete the transfer of Additional Tokens and
Additional Shares as compensation to Party B within 10 working days of the one
year anniversary of the initial listing of INU Digital Assets on a Global
Digital Assets Exchange.

 

12.3 After the Agreement comes into effect, each Party shall strictly fulfill
its obligations contemplated in the Agreement based on the principle of honesty
credibility. If any Party breaches its commitment, warranties and
representations in the Agreement, fails to fulfill its obligations contemplated
in the Agreement, or fails to perform its obligations in a way that is
consistent with the requirements of the Agreement, it shall be considered as
breaching the Agreement, unless agreed by the Parties otherwise. The breaching
party shall pay for direct losses and reasonable costs incurred by the other
parties.

 



 9 

 

 

Article 13 Dispute Resolutions and Governing Law

 

Any dispute arising out of or in connection with this Agreement shall be settled
through friendly consultation. If no agreement can be reached, each Party of
this Agreement can file a lawsuit in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan (the “Court”) for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby. The
Parties hereto irrevocably accept the exclusive jurisdiction of the Court. Each
Party hereby irrevocably waives, and agrees not to assert in any action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such action or proceeding is improper or is an inconvenient
venue for such proceeding. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to conflict of laws rules other than Section 5-1401 of the New
York General Obligation Law.

 

Article 14 Others

 

14.1 If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

14.2 The appendix to this Agreement is an integral part of the Agreement and has
the same legal effect as to the main body of the Agreement.

 

14.3 This Agreement shall become effective upon the signature or seal of by
Party A, Party B and Party C.

 

14.4 This Agreement is made in English and in quintuplicate and each copy shall
have the same legal effect. Party A shall hold one copy and each of Party B and
Party C shall hold two copies of this Agreement.

 

(Signature page to follow)



 



 10 

 

 

(There is no text on this page, and this is the signature page of “Share
Transfer and INU Digital Assets Investment Agreement Among Lake Chenliu, DigiPay
FinTech Limited and InUnion Chain Ltd.”)

 

Party A: Lake chenliu         Signature: /s/ Lake Chenliu         Party B:
DigiPay FinTech Limited         Seal  & Signature: /s/ Yongke Xue   Name:    
Title:           Party C: InUnion Chain Ltd.         Seal & Signature:   /s/
Lake Chenliu   Name:     Title:    

 

 

Date: June 22, 2018

 

11



 

 